/7/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Applicant argues that while Chen discloses a porous substrate, the Office Action concedes that Chen does not explicitly disclose how the heater is arranged. The Office Action appears to infer in Chen that a separate heater is used in combination with the porous ceramic substrate, to which Applicant disagrees. Chen explicitly states (Paragraph [0016]) that “the heating plate is made of foamed metal, foamed graphite or porous ceramic. The liquid is absorbed by the heating plate can be atomized when the heating plate is active eating. A porous ceramic can be conductive, and therefore, Chen’s porous ceramic heating plate clearly serves as a combined wicking and heating element. 
Examiner respectfully disagrees. CHEN discloses that the heating body comprises a plate-like substrate and laid on the base plate out surface heating film. The film is a coating on the substrate like a heating wire (Paragraphs [0014], [0040]). Moreover, the heating body comprises a plate-like substrate and heater at the outer side of the substrate (Paragraphs [0015], [0040]). Thus, CHEN appears to teach that the heating body comprises a porous substrate and a separate heating element thereon, rather than Applicant’s interpretation of a single porous conductive ceramic acting as both the heating element and wicking element. 
Applicant’s arguments, see REMARKS, filed 9/7/2022, with respect to the rejection(s) of claim(s) 96 under LIU (US 2013/0160765) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Applicant argues that while LIU ‘765 teaches a preheat device having a heat layer, 61, arranged on a surface of a heat conducting layer, 62, the heat conducting layer is not porous. More specifically, LIU ‘765 teaches that the heat conducting layer seals the solid tobacco substance in the reservoir and contacts with solid tobacco substances. LIU ‘765 further discloses that the melted tobacco substances is sealed and separated in the reservoir by the preheat device. In fact, during use, the liquid tobacco substance generated by heating the solid tobacco substance via the preheat device exits the reservoir through a guiding tube that is sealed to the heat conducting layer. As such, LIU ‘765 simply teaches a heat layer that generates and transmits heat to a heat conducting layer to melt solid tobacco substances. This is completely different than the porous ceramic heating plate of CHEN. 
Examiner agrees. The substrate and heater relied on in LIU ‘765 is part of a pre-heating mechanism rather than the vaporizing mechanism. Thus, prosecution is being reopened. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_____________________________________________________________________
Claims 96-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2015/0090279) in view of LIU (US 2017/0006916).
With respect to claim 96, CHEN discloses a cartridge (Abstract) comprising a mouthpiece, 112, (Paragraph [0035]); a reservoir, 120, configured to hold vaporizable material (Paragraph [34]); an atomizer component, 130, comprising a porous substrate that draws vaporizable material in and is exposed to an air flow path, such that when the vaporizable material in the substrate is heated and vaporized, it can exit the device (Paragraphs [0014]-[0024; Figures 1 and 3). The atomizer component comprises a plate-like substrate and a coated heating layer thereon (Paragraph [0014], [0015], [0018]), with micro-pores therethrough (Paragraph [0022], [0023]). The liquid is drawn into the porous substrate and heated at the surface on which the heater is placed. The heater is electrically conductive (Paragraphs [0043] and [0044]; Figures 1-3). 
The porous ceramic substrate implicitly represents a relatively rigid, non-deformable form of a substrate. 
CHEN appears to disclose that the atomizer component is against the reservoir, 120, (Figure 3) but does not explicitly disclose that the porous substrate is at least partially disposed in the reservoir. LIU ‘916 discloses an electronic cigarette (Abstract). The heating element comprises an electric heater, 203, disposed on a substrate, 501, having holes therein (Paragraphs [0092]-[0099]). This assembly is placed in the end of the reservoir, 202 (Figure 5, annotated below). Such an arrangement improves the volume of the aerosol generated through atomization (Paragraph [0092]).   It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the atomizer assembly of CHEN in the reservoir, as taught by LIU ‘916, so as to improve the aerosol generated through atomization. 

    PNG
    media_image1.png
    679
    895
    media_image1.png
    Greyscale

With respect to claims 97 and 98, CHEN does not explicitly disclose that the porous substrate has a stacked configuration formed of a plurality of separate substrates stacked on top of another.
LIU ‘916 discloses that the heater is sandwiched between stacked porous substrates, 501 and 206 (Figures 5 and 6; [0068], [0084], [0095]-[0097]) in order to further increase the quantity of the cigarette liquid atomized. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an additional porous substrate of CHEN to stack on top of the original porous substrate to sandwich the heater therebetween, as taught by LIU ‘916, so as to further improve the aerosolization. 
With respect to claims 99 and 100, LIU ‘916 discloses a vaporizer body, 12031 selectively connected to the cartridge (Figures 12 and 13; Paragraphs [0141]-[0144]). 
CHEN discloses that the air inlet is upstream of the connector to the cartridge (Paragraph [0046]; Figure 3). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, to provide the inlet (first flow path) in the body of LIU ‘916 so that it can be in fluid communication with the inlet 148, in the connector and then the heater, chimney and reservoir (second flow path). 




Allowable Subject Matter


Claims 77, 78, 81-95 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 77, Figure 1 of BATISTA shows the orientation of the substrate is opposite of that claimed
With respect to claim 83, ALTHORPE et al. discloses that the substrate is non-porous (Paragraph [0037], [0057] [0079]) and that the channel is explicitly described as being designed to prevent the liquid from entering therein (Paragraph [0069] [0080], [0083] and [0084]). Thus, ALTHORPE et al. explicitly teaches away from having the channel except the liquid which is then transferred to the heater by passing through the porous substrate. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745